           Case 2:18-cv-02097-JAD-VCF Document 64 Filed 09/24/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   SKYLER H. PEARSON
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 skyler.pearson@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     Robert Miller,                                    Case No. 2:18-cv-02097-JAD-VCF
11
                    Plaintiff,
12                                                     United States’ Acknowledgement of
           v.                                          Constitutional Challenge
13
     4Internet, LLC; and John Does 1-10,
14
                    Defendants.
15

16          On July 23, 2020, Defendant 4Internet, LLC filed a notice of constitutional

17 challenge with respect to 17 U.S.C. §§ 102 and 410. ECF No. 49. Although the United

18 States may intervene in any action wherein the constitutionality of an act of Congress is

19 questioned, 28 U.S.C. § 2403, here the constitutional challenge has only been raised in

20 Defendant’s Amended Answer. See ECF No. 29. The United States is unaware of any

21 motion or other filing that details the basis of Defendant’s constitutional challenges or seeks

22 a court ruling striking down the provisions identified above. Moreover, given that the case

23 is in its early stages, there is some possibility that this case may be resolved without the

24 Court having to decide any of the constitutional challenges asserted by Defendant.

25 Therefore, the United States believes that intervention would be premature at this time. See

26 Gulf Oil Co. v. Bernard, 452 U.S. 89, 99 (1981) (“[P]rior to reaching any constitutional

27 question, federal courts must consider nonconstitutional grounds for decision.”).

28
           Case 2:18-cv-02097-JAD-VCF Document 64 Filed 09/24/20 Page 2 of 2




 1          The Solicitor General decides whether to approve intervention by the United States,
 2   28 C.F.R. § 0.21. Obtaining the Solicitor General’s approval generally takes several weeks.
 3   Therefore, if Defendant seeks a ruling from the Court on the constitutionality of 17 U.S.C.
 4   §§ 102 and/or 410 in a dispositive motion or other filing, the United States respectfully
 5   requests that, as Federal Rule of Civil Procedure 5.1 and 28 U.S.C. § 2403 require, the
 6   Court notify the United States of that challenge and permit the United States to intervene
 7   within sixty days of that notice.
 8          Respectfully submitted this 24th day of September 2020.
 9                                                  NICHOLAS A. TRUTANICH
                                                    United States Attorney
10
                                                    /s/ Skyler H. Pearson
11                                                  SKYLER H. PEARSON
                                                    Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
